 1   Guido Saveri (22349)
        guido@saveri.com
 2   R. Alexander Saveri (173102)
        rick@saveri.com
 3   Geoffrey C. Rushing (126910)
        grushing@saveri.com
 4   Cadio Zirpoli (179108)
        cadio@saveri.com
 5   Matthew D. Heaphy (227224)
        mheaphy@saveri.com
 6   SAVERI & SAVERI, INC.
     706 Sansome Street
 7   San Francisco, CA 94111
     Telephone: (415) 217-6810
 8   Facsimile: (415) 217-6813
 9   Lead Counsel for Direct Purchaser Plaintiffs
10   Mario N. Alioto (56433)
     Lauren C. Capurro (241151)
11   TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
12   2280 Union Street
     San Francisco, CA 94123
13   Telephone: (415) 563-7200
     Facsimile: (415) 346-0679
14   E-mail: malioto@tatp.com
     laurenrussell@tatp.com
15

16   Lead Counsel for the Indirect Purchaser Plaintiffs

17                               UNITED STATES DISTRICT COURT

18                            NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN FRANCISCO DIVISION

20   IN RE: CATHODE RAY TUBE (CRT)                   Master File No. 07-CV-5944-JST
     ANTITRUST LITIGATION
21   ____________________________________            MDL No. 1917

22   This Document Relates to:                       STIPULATION AND [PROPOSED] ORDER
                                                     RE THIRD AMENDED JURISDICTIONAL
23   ALL ACTIONS                                     DISCOVERY DEADLINE, BRIEFING
                                                     SCHEDULE, AND HEARING DATE
24
                                                     Judge:     Honorable Jon S. Tigar
25

26

27

28

         STIPULATION AND [PROPOSED] ORDER RE THIRD AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1           Direct Purchaser Plaintiffs (“DPPs”), Indirect Purchaser Plaintiffs (“IPPs”) (together with

 2   DPPs, “Plaintiffs”), and Defendants Irico Display Devices Co., Ltd. and Irico Group Corporation

 3   (together, the “Irico Defendants” or “Irico”), by and through the undersigned counsel, hereby

 4   stipulate as follows:

 5           WHEREAS, on May 1, 2018, the Court entered a stipulation and order setting a schedule

 6   for jurisdictional discovery, motion briefing and a hearing on jurisdictional issues in the DPP

 7   Action, ECF No. 5282;

 8           WHEREAS, on July 18, 2018 and August 13, 2018, the Court entered orders setting a

 9   schedule for jurisdictional discovery in the IPP Action, and motion briefing and a hearing on

10   jurisdictional issues in the IPP Action, and continued the hearing date in the DPP Action, ECF Nos.

11   5317 and 5323;

12           WHEREAS, on October 9, 2018, the Court entered the parties’ stipulation to amend

13   jurisdictional discovery deadline, briefing schedule, and hearing date, ECF No. 5340;

14           WHEREAS, on October 16, 2018, the Court granted DPPs’ motion to compel Irico’s

15   compliance with August 2, 2018 Special Master’s Order granting DPPs’ motion for jurisdictional

16   discovery, ECF No. 5352, as well as IPPs’ motion to compel jurisdictional discovery, ECF No.

17   5353;

18           WHEREAS, on November 5, 2018, the Court entered the parties’ stipulation to amend

19   jurisdictional discovery deadline, briefing schedule, and hearing date, ECF No. 5361;

20           WHEREAS, the parties agree that they need additional time to complete discovery in light

21   of the orders on the motions to compel, including time for the Irico Defendants to comply with

22   those orders in advance of the close of jurisdictional discovery pursuant to those orders, and time to

23   schedule the depositions of certain current and former employees of the Irico Defendants;

24           WHEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between counsel

25   for Plaintiffs and the Irico Defendants:

26           1.     The depositions of Mengquan Guo, Zhaojie Wang, and Wenkai Zhang will take

27   place in Hong Kong during the week of March 4, 2019 (i.e., March 4 through March 8);

28           2.     Jurisdictional discovery shall close on March 15, 2019;
                                                       2
         STIPULATION AND [PROPOSED] ORDER RE THIRD AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1          3.     Irico’s opening motion(s) regarding jurisdictional issues in the IPP Action shall be

 2   due on or before March 1, 2019;

 3          4.     DPPs’ opposition to Irico’s motions in the DPP Action (ECF Nos. 5312, 5313) shall

 4   be due on or before March 25, 2019;

 5          5.     Irico’s reply in support of its motions in the DPP Action shall be due on or before

 6   April 25, 2019;

 7          6.     IPPs’ opposition to Irico’s motion(s) in the IPP Action shall be due on or before

 8   April 12, 2019;

 9          7.     Irico’s reply in support of its motion(s) in the IPP Action shall be due on or before

10   May 13, 2019; and

11          8.     The hearing on the motion shall be set for May 30, 2019 at 2 pm, or at some other

12   date and time convenient for the Court.

13   Dated: January 28, 2019

14   /s/ R. Alexander Saveri                              /s/ Stuart C. Plunkett
     Guido Saveri (22349)                                 John Taladay (pro hac vice)
15   R. Alexander Saveri (173102)                         john.taladay@bakerbotts.com
     Geoffrey C. Rushing (126910)                         Erik T. Koons (pro hac vice)
16   Cadio Zirpoli (179108)                               erik.koons@bakerbotts.com
     Matthew D. Heaphy (227224)                           BAKER BOTTS LLP
17   SAVERI & SAVERI, INC.                                1299 Pennsylvania Ave., NW
     706 Sansome Street                                   Washington, D.C. 20004
18   San Francisco, CA 94111                              Telephone: 202.639.7700
     Telephone: (415) 217-6810                            Facsimile: 202.639.7890
19   Facsimile: (415) 217-6813
                                          Stuart C. Plunkett (State Bar No. 187971)
20   Lead Counsel for Direct Purchaser Plaintiffs
                                          stuart.plunkett@bakerbotts.com
                                          BAKER BOTTS LLP
21   /s/ Mario N. Alioto                  101 California Street, Suite 3070
     Mario N. Alioto (56433)              San Francisco, California 94111
22   Lauren C. Capurro (241151)           Telephone: (415) 291-6200
     TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP Facsimile: (415) 291-6300
23   2280 Union Street
     San Francisco, CA 94123              Attorneys for Defendants Irico Group Corp.
24   Telephone: (415) 563-7200            and Irico Display Devices Co., Ltd.
     Facsimile: (415) 346-0679
25
     E-mail: malioto@tatp.com
26   laurenrussell@tatp.com

27   Lead Counsel for the Indirect Purchaser Plaintiffs
28
                                                      3
         STIPULATION AND [PROPOSED] ORDER RE THIRD AMENDED JURISDICTIONAL DISCOVERY
            DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3
             January 30, 2019
     Dated: ___________________             By: ___________________________
 4                                                 Jon S. Tigar
                                                   United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
        STIPULATION AND [PROPOSED] ORDER RE THIRD AMENDED JURISDICTIONAL DISCOVERY
           DEADLINE, BRIEFING SCHEDULE, AND HEARING DATE; Master File No. 07-CV-5944-JST
